DETAILED ACTION
Examiner’s Comments
1.	The claims 17, 18 has been typo errors and have been changed below. 

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Roy Gross on 10/19/21.
The application has been amended as follows:
 In claim 1, lines 5 - 7, “wherein the array substrate comprises a second data line, and a distance of a connecting hole between the first data line and the second data line is at least same as a length of one sub-pixel” has been changed to “wherein the array substrate comprises a second data line, and a distance between connecting holes of the first data line and the second data line is at least same as a length of one sub-pixel, wherein the array substrate comprises a first metal layer, a second metal layer, and an interlayer insulating layer; the interlayer insulating layer is disposed between the second metal layer and the source/drain layer, the second metal layer is etched to form a second electrode plate of a capacitor and the second data line, a first through-hole is formed on the interlayer insulating layer, and the second data line is connected to the first data line through the first through-hole, wherein the array substrate comprises an active layer, the source/drain layer 
In claim 6, lines 1 – 4 “in claim 2, wherein the distance of an adjacent connecting hole between the first data line and the second data line is same as twice sum of the length of the sub-pixel and a distance between adjacent sub-pixels” has been changed to “in claim 1, wherein a distance of adjacent connecting holes between the first data line and the second data line is same as twice of a sum of a length of the sub-pixel and a distance between adjacent sub-pixels”
In claim 7, lines 1 – 4 “in claim 2, wherein the distance of an adjacent connecting hole between the first data line and the second data line is same as a sum of the length of the sub-pixel and a distance between adjacent sub-pixels” has been changed to “in claim 1, wherein a distance of adjacent connecting holes between the first data line and the second data line is same as a sum of a length of the sub-pixel and a distance between adjacent sub-pixels”
In claim 10, lines 6 - 8, “wherein the array substrate comprises a second data line, and a distance of a connecting hole between the first data line and the second data line is at least same as a length of one sub-pixel” has been changed to “wherein the array substrate comprises a second data line, and a distance between connecting holes of the first data line and the second data line is at least same as a length of one sub-pixel, wherein the array substrate comprises a first metal layer, 
In claim 17, lines 1 – 4 “in claim 13, wherein the distance of an adjacent connecting hole between the first data line and the second data line is same as twice sum of the length of the sub-pixel and a distance between adjacent sub-pixels” has been changed to “in claim 10, wherein a distance of adjacent connecting holes between the first data line and the second data line is same as twice of a sum of a length of the sub-pixel and a distance between adjacent sub-pixels”
In claim 18, lines 1 – 4 “in claim 13, wherein the distance of an adjacent connecting hole between the first data line and the second data line is same as a sum of the length of the sub-pixel and a distance between adjacent sub-pixels” has been changed to “in claim 10, a distance of adjacent connecting holes between the first data line and the second data line is same as a sum of a length of the sub-pixel and a distance between adjacent sub-pixels”

Cancel claims 2 – 5, 13 - 16

Reasons for Allowance
3. 	The following is an examiner's statement of reasons for allowance:
Claims 1, 6 – 10, 17 - 20 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as the array substrate comprises a second data line, and a distance between connecting holes of the first data line and the second data line is at least same as a length of one sub-pixel, wherein the array substrate comprises a first metal layer, a second metal layer, and an interlayer insulating layer; the interlayer insulating layer is disposed between the second metal layer and the source/drain layer, the second metal layer is etched to form a second electrode plate of a capacitor and the second data line, a first through-hole is formed on the interlayer insulating layer, and the second data line is connected to the first data line through the first through-hole, wherein the array substrate comprises an active layer, the source/drain layer is etched to form compensation signal lines, a direction of the compensation signal lines is same as a direction of the first data line, and the compensation signal lines are connected to the active layer through the connecting hole, wherein the interlayer insulating layer comprises a second through-hole, the source/drain layer is etched to form power voltage lines, and adjacent columns of the power voltage lines are respectively connected to opposite sides of the second electrode plate through the second through-hole, wherein the first metal layer is etched to form scanning lines, a first electrode plate of the capacitor, and another compensation signal lines, and a direction of the scanning lines is same as a direction of the another compensation signal lines as recited in claims 1, 10.

HIROSAWA et al. (2018/0275468) disclose an array substrate (figs. 2, 6), comprising: a substrate (SUB1): and a source/drain layer disposed at one side of the substrate, wherein the source/drain layer is etched to form a first data line; and wherein the array substrate comprises a second data line, and a distance between connecting holes of the first data line and the second data line is at least same as a length of one sub-pixel.

    PNG
    media_image1.png
    930
    563
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    395
    595
    media_image2.png
    Greyscale



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/TAN N TRAN/
Primary Examiner, Art Unit 2826